Citation Nr: 1714373	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether a March 1985 rating decision that denied service connection for posttraumatic stress disorder (PTSD) contained clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than February 7, 2011 for service connection for an acquired psychiatric disability.

3.  Entitlement to an effective date earlier than April 16, 2013 for the grant of a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Stephen P. DeBoever, Agent


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) from March 2013 and March 2014 rating decisions of the Appeals Management Center (AMC) and the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to an effective date earlier than February 7, 2011 for the grant of service connection for an acquired psychiatric disability and entitlement to an effective date earlier than April 16, 2013 for the grant of TDIU were previously before the Board in August 2013.  The Board determined that these issues were inextricably intertwined with the claim asserting CUE in a March 1985 rating decision.  The Veteran had requested a Board hearing in regard to the CUE claim, and the hearing was conducted pursuant to the remand.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A March 1985 rating decision denied service connection for PTSD; the correct facts, as they were known in March 1985 were accurately reported, and the statutory or regulatory provisions extant at the time, were correctly applied. 

2.  There was a tenable evidentiary basis to support the RO's March 1985 determination.

3.  The Veteran did not submit a claim for service connection for an acquired psychiatric disability secondary to his service-connected orthopedic disabilities until February 2011.

4.  Since May 24, 2010, the Veteran was unemployable due to his service-connected non-psychiatric disabilities.


CONCLUSIONS OF LAW

1.  The RO's March 1985 rating decision that denied service connection for PTSD was not clearly and unmistakably erroneous and it became final.  38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2014); 38 C.F.R. § 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2016).

2.  The criteria for entitlement to an effective date prior to February 7, 2011, for the grant of service connection for an acquired psychiatric disability, are note met. 38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.400 (2016).

3.  The criteria for entitlement to a TDIU on an extraschedular basis as of May 24, 2010, are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Dates & CUE - Laws and Regulations

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2).  

Once a decision becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  In Russell v. Principi, 3 Vet. App. 310 (1992), the United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when CUE is present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, would have "manifestly changed the outcome" at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14; Damrel v. Brown, 6 Vet. App. 242, 245 (1995) (citing Russell, 3 Vet. App. at 313-14); Bustos, 179 F.3d at 1380-81.

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir.1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Moreover, a claimant must plead CUE with particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

Procedural History - CUE in March 1985 Rating Decision

The Veteran filed his original claim for service connection for PTSD in October 1984; the claim was denied in a March 1985 rating decision due to: lack of nexus between a current nervous condition and service; lack of evidence revealing a significant in-service stressor; and no current diagnosis of PTSD.  After the Veteran was notified of the determination of his procedural and appellate rights, he did not appeal the rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed the notice of this adverse determination to the Veteran.  The decision became final.  The Veteran asserts that the March 1985 denial of his claim contained CUE.

March 1985 Rating Decision CUE

As an initial matter, the Board observes that CUE allegations must be specific.  The Veteran has advanced numerous arguments as to why the March 1985 rating decision contains CUE.  Affording the Veteran the benefit of the doubt, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his claim.

The Veteran appears to contend that the correct facts were not before the adjudicator at the time of the March 1985 rating decision.  His contentions will be discussed one at a time. 

First, the Veteran asserts that the March 1985 rating decision contained CUE because the record contained (or should have contained) a VA treatment note signed by Dr. Arnold which provided a nexus between his then current disability and the sexual assault which occurred in a Arizona State Hospital in 1984.  See August 2014 Board Hearing Transcript at pp. 17-28.  The Board observes that the VA treatment note signed by Dr. Arnold providing a diagnosis of PTSD and connecting the disability to the Arizona State Hospital sexual assault is dated July 1986.  Because the assault did not occur in service, service connection for PTSD would not be warranted.  Moreover, as the record is dated more than one year after notification of the March 1985 rating decision denial, it cannot serve as a basis for CUE.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999).

Second, in his August 2016 Board hearing, the Veteran asserted that the RO did not consider all the pertinent extant medical evidence available at the time of the March 1985 decision.  Specifically, the Veteran's representative asserted that, upon their recent review of the claims file, there were only 17 pages of medical records stamped as received prior to the March 1985 rating decision; whereas, there should have been approximately 118 pages.  See August 2016 Board hearing transcript.  

The Veteran subsequently submitted these "missing" records for review in August 2016.  The Board observes that the VA was not required to mention all evidence considered in a rating decision or explain the bases for the decisions prior to 1990.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004) (holding that statements of reasons or bases in the regional offices' decisions were not required prior to "the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision")

At the time of the March 1985 rating decision, service treatment records were considered.  Other evidence of record included a VA medical certificate dated August 1984 reflecting the Veteran was admitted for psychiatric treatment; a psychiatric discharge summary of Maricopa Medical Center Hospital dated August 1984; the transcript of a psychiatric commitment hearing which was held in August 1984; and a letter dated October 1984 sent from the RO to the Veteran requesting he identify events or experiences supporting his PTSD claim.  The rating decision also references review of a VA hospital report for the period from August 10, 1984 to August 17, 1984.  The Board observes that this last report is in the claims file, but is stamped as received in January 1987.  

The August 1984 VA medical certificate reflects the Veteran was being admitted for suicidal ideation; it reflects he was short-tempered and the diagnostic impression was agitated depression.  The VA Hospital summary dated August 17, 1984 covering the period from August 10 to August 17, 1984  reflects diagnoses of adjustment disorder with mixed features, rule out schizophreniform disorder; history of alcohol abuse and dependence; and severe psychosocial stressor. 

The Maricopa County hearing transcript regarding his involuntary admission to the Arizona State Hospital reflects that the Veteran's then-spouse testified to an increase in physical abuse and uncontrolled anger beginning about six weeks prior to hospitalization.  She further testified that the Veteran was okay prior to the loss of his job (in November 1983) and ensuing financial problems.  A treating physician with significant familiarity with the Veteran later that the diagnostic impression was bipolar disorder.  

The August 1984 Maricopa Medical Center discharge summary reflects the Veteran had no prior psychiatric history although the Veteran's then-spouse reported that he had been decompensating for approximately one year.  She noted that he had become increasingly hostile after losing his job of three years the prior November.  The diagnostic impression of bipolar disorder, mixed, with psychosis; rule out schizophrenia, paranoid type, and rule out personality disorder, paranoid type.  

In the March 1985 rating decision, the RO concluded that the Veteran's nervous condition was not incurred in or aggravated by military service and there was no established diagnosis of PTSD.  The "missing" evidence submitted by the Veteran in August 2016 includes daily progress notes related to the Veteran's hospitalization and reports, which reflected the Veteran's psychiatric condition was related to severe psychosocial/family stressors.  A "missing" VA discharge hospital summary dated March 1985 reflects a finding that most of the Veteran's behavior was the result of personality traits, including ongoing anger, poor impulse control, passiveness, and a tendency to blame others for his lack of success.  "Missing" Arizona State Hospital records reflect psychiatric diagnoses including: adjustment disorder with disturbance of conduct; marital problems; histrionic personality disorder; cyclothymic disorder; and passive-aggressive personality disorder.  The "missing" Arizona State Hospital records reflect that the Veteran's psychiatric problems were the result recent psychosocial stressors, including work stress, job loss and family dysfunction. 

The Board finds that the "missing" evidence, had it been considered, would not have manifestly changed the outcome of the March 1985 rating decision.  In fact, all of the evidence currently of record that was extant at the time of the March 1985 rating decision, whether or not it was expressly reviewed and considered, reflects that the Veteran's psychiatric problems were the result of severe psychosocial stressors and not related to any incident of service.  

Moreover, the Board notes that any VA treatment records extant at the time of the 1985 rating decision but not explicitly considered, whether or not they were constructively before the RO, cannot serve as a basis for CUE.  See Lynch v. Gober, 11 Vet. App. 22 (1997).

In any event, the Board notes that the rating panel that decided the claim in March 1985 included a medical member, a medical doctor.  It was permissible for rating boards prior to the decision in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), to rely on the medical judgment offered by the medical member of the rating board who participated in the determination.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); see also Bowyer v. Brown, 7 Vet. App. 549, 552 -553 (1995).  Accordingly, the medical member's judgment, in addition to the medical evidence of record, was evidence supporting the March 1985 denial of the Veteran's claim.  See MacKlem, 24 Vet. App. at 70.

The Veteran also has asserted that he did not receive the August 1984 evidentiary development letter or the March 1985 rating decision.  These correspondence were sent to the Veteran's last known address of record, and they were not returned as undeliverable.  Accordingly, it is presumed that he received them.  See 38 C.F.R. § 3.1 (q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

The Board observes that under the presumption of administrative regularity, a claimant has  responsibility to keep VA informed of changes of address, and if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).   To the extent the Veteran makes a fairness argument, in stating that he was homeless after his release from the hospital in March 1985 (See August 2014 Board Hearing Transcript); the evidence of record reflects that he lived with his parents for approximately 18 months after his hospital discharge.  See November 1993 OIG report. 

After careful consideration, the Board cannot find that there was CUE in the March 1985 rating decision.  The evidence that the Veteran asserts was "missing" from the claims file at the time of the March 1985 rating decision does not reveal that the correct facts, as they were known at the time, were not before the adjudicator.  In substance, this evidence is substantially duplicative of evidence that was explicitly considered.   There is no evidence that VA laws and regulations extant at the time of the rating decision not correctly applied.  The Veteran has not met the burden of showing a VA error that "manifestly changed the outcome" at the time it was made.  The RO's March 1985 decision is supported by the record and the law that existed at the time of the determination.

Earlier Effective Date for PTSD

The Veteran has made numerous contentions as to why is entitled to an earlier effective date for the grant of service connection for an acquired psychiatric disability.  As noted above, the Veteran's is service-connected for an acquired psychiatric disability on an aggravation basis, i.e., his psychiatric disability is aggravated by his service-connected orthopedic disabilities.  The Veteran asserts that the effective date should be August 10, 1984.  See June 2013 Notice of Disagreement (NOD).  As discussed at length above, the Veteran's August 1984 claim was denied in a March 1985 rating decision which became final.  

The Board has reviewed all of the evidence of record, including the medical evidence and the copious lay evidence, which consists of numerous written statements, hearing testimony, and Report of Contact notes documenting calls between the Veteran and VA staff.   The Veteran first filed a claim seeking service connection for depression secondary to his service-connected orthopedic disabilities in his February 2011 NOD regarding a different issue. 

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection for an acquired psychiatric disability secondary to his service-connected orthopedic disabilities prior to February 7, 2011, VA is precluded, as a matter of law, from granting an earlier effective date for this award.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.

Earlier Effective Date for TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran filed a claim for TDIU in May 2010.  In a rating decision dated March 2014, the Veteran was granted TDIU solely on the basis of his service-connected orthopedic disabilities that included: the left knee, the low back with left lower extremity radiculopathy.  The RO assigned an effective date of April 2013, the date on which he met the schedular criteria for a TDIU based solely only his service-connected musculoskeletal disabilities. 

The Veteran asserts that he should be in receipt of a TDIU for the period from February 2010 through February 2011.  See April 2014 substantive appeal.  The Veteran was in receipt of a temporary total evaluation due to convalescence for service-connected disabilities in the period from February 2010 to June 2010.  As such, the period up for consideration is June 2010 through April 2013.

At the time of his May 2010 claim, the Veteran was in receipt of service connection for his left knee and his back.  Approximately a month later, he was afforded an additional rating for left lower extremity radiculopathy secondary to his back condition.  

The Veteran was afforded a VA examination of his left knee and back in February 2008.  The Veteran reported that he had been using a cane for five years and that he had daily flare-ups of left knee pain lasting a few hours.  He reported some symptoms at his desk job but indicated his job was not restricted because of his knee.  Specifically, the Veteran reported that he occasionally had symptoms when walking from room to room or when changing positions.  He also reported that he occasionally extended the knee under his desk to relieve pain; he indicated that he avoided running or lifting heavy things.  

In regard to his back condition, the Veteran denied any incapacitating episodes though he frequently reported morning stiffness.  Back pain was precipitated by walking more than 15 minutes, carrying groceries or anything weighing more than 20 pounds, bending repetitively, walking up or down stairs, and getting into and out of a chair.  He was not taking medications for the back and was not using a back brace.  Back pain was relieved by rest and the Veteran denied any radicular pain.  He did report flare-ups occurring weekly and lasting about a day.  There was no weakness of the legs or loss of sensation or numbness.  The Veteran reported that he sometimes had difficulty sitting at his job and had to change position. 

In May 2010, the Veteran was afforded another VA examination regarding his back and claimed lower extremity disabilities.  The Veteran reported that since his previous examination he had started experiencing radiation of his back pain into the left posterior thigh.  He was diagnosed with sciatica.  After three interventional back procedures, the Veteran reported that some of the left lower extremity symptoms had improved but he still had numbness in the left leg.  He complained of constant pain to the lower back at an eight out of ten along with weakness, stiffness, instability, fatigue, and lack of endurance.  Aggravating factors for the low back and left leg included prolonged sitting, walking, bending, and getting in and out of bed.  Alleviating factors included resting.  He was not taking any medication and was using a cane for walking to help prevent falls.  The Veteran denied flare-ups but noted that he experienced moderate to severe back pain on a daily basis.  The Veteran reported that he was not currently working but that he had difficulty sitting, standing, or walking for long periods in his previous job.  As far as effects on daily activities, he reported difficulty with walking, standing and bending.  On physical examination, the provider noted that the Veteran seemed to have difficulty throughout sitting to standing position; he had a mildly antalgic gait; however there was no significant antalgic gait when he came into the examination room.  There was limitation of motion of the spine and the left knee.  The examiner did not provide any further commentary regarding the functional impact of his service-connected musculoskeletal disabilities. 

In a June 2010 private medical report, a physician opined that I was unlikely that the Veteran would be able to reenter the work force as his pain limited activity and was chronic in nature.  The physician added that the Veteran would not be returning to the workforce due to his disability that was "permanent in nature." 

The Veteran was afforded a VA left knee examination July 2010.  He reported that he had an arthroscopic procedure since the previous examination; and he continued to have recurring left knee pain and instability since that time.  The Veteran denied that the knee swelled or became warm or red, but he did report pain in the medial and posterior left knee with walks longer than a block, getting up from a seated position, and squatting.  The pain flare-ups lasted from 30minutes to several hours and were relieved by resting.  He reported crepitus in the left knee but no locking.  He denied use of anti-inflammatories or a knee brace, but used a cane for walking.  The provider indicated that the Veteran's left knee did not result in incapacitation.  The Veteran reported that activities of daily living were impacted insofar as he had some difficulty putting on and removing his pants, picking up things from the floor, and walking his dog.  On physical examination, the provider noted a hypermobile patella and tenderness to palpation adjacent to the medial and inferior aspects of the patella.  The patellar apprehension test, patellar compression test, and McMurray test were all positive, but the drawer and Lachman teste were negative.  There was no medial or lateral ligamentous laxity.  Passive flexion provoked pain; active rang of motion was limited.  Flexion was zero to 110 degrees with pain on full flexion and there was no change in that motion with three repetitions.  The provider did not provide additional commentary regarding the functional impact of the Veteran's left knee disability. 

By a September 2010 memo, the AOJ referred the matter of entitlement to an extraschedular TDIU based on service-connected orthopedic disabilities to the director of Compensation Service.  In the referral memorandum, the AOJ recommended that the request be granted.  Specifically, the memorandum states, "it is clear that the veteran is not able to work due to his service connected disabilities."

In the October 2010 response memorandum, the Director of Compensation Service determined that, after review of the claims file and all evidence contained therein, that the Veteran did not present with an unusual or exceptional disability pattern demonstrating an extraschedular exception.  In the subsequent December 2010 rating decision, the RO further noted that the Veteran had been employed part-time for the same company from December 2003 until May 2009 when he was involuntarily terminated due to misconduct. 

In April 2013, the Veteran was afforded new VA examinations.  The Veteran reported that he felt his back pain was incapacitating and severe at all times.  He denied any periods of acute signs and symptoms that required bed rest prescribed by a physician.

The Veteran's orthopedic disability ratings alone did not meet the criteria for consideration of TDIU on a schedular basis prior to April 2013.  The Board may not, in the first instance, grant a TDIU on an extraschedular basis.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Here, however, the matter of entitlement to an extraschedular TDIU due to service-connected orthopedic disabilities has already been referred to the Director of Compensation Service.  While the opinion of the Director concluded that TDIU was not warranted on an extraschedular basis, such opinion is not binding on the Board.  The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis; it may serve to inform the Board's review, but it is not evidence.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  Indeed, the Board is permitted to review the entirety of the proceedings below.  38 U.S.C.A. § 7104  (a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record").  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456.

The evidence reflects that the Veteran's service-connected non-psychiatric disabilities precluded him from substantially gainful employment during appeal period.  The Veteran's education consists of two years of college.  His most recent employment history included six years of sedentary work as a reservation agent.  See May 2010 formal claim for TDIU. 

He asserts and the Board agrees that his service connected back and left knee disabilities precluded the Veteran's participation in occupations that involve physical work and also occupations which required long periods of sitting.  The Veteran's recent work experience was sedentary.  He reported that, prior to the exacerbations of his orthopedic disabilities which resulted in surgical intervention; these disabilities had some, typically mild, impact on his employment.  In early 2010, however, the Veteran was diagnosed with sciatica.  After three interventional procedures, he continued to complain of sciatic symptoms along with near constant moderate to severe back pain.  Aggravating factors for the back and left leg sciatic pain included prolonged sitting, walking, bending, and getting in and out of bed.  His left knee disability impacted his ability to put on and remove his pants, pick up things from the floor, and walking.  

A grant of TDIU is warranted when service-connected disabilities preclude gainful employment, whether or not the schedular criteria are met.  In this case, after affording the Veteran the benefit of the doubt, an extraschedular TDIU is warranted effective May 24, 2010.  





ORDER

The motion to revise the March 1985 rating decision denying service connection for PTSD on the basis of CUE is denied.

Entitlement to an effective date earlier than February 7, 2011 for the grant of service connection for an acquired psychiatric disability is denied.

Subject to the laws and regulations governing the payment of monetary benefits, entitlement to an extraschedular TDIU based solely on service-connected orthopedic disabilities is granted effective May 24, 2010.





______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


